PURCHASE AND SALE AGREEMENT between BEAR PAW ENERGY, LLC as Seller and PRB TRANSPORTATION, INC. as Purchaser Dated as of September 30, 2004 TABLE OF CONTENTS PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into this 30th day of September, 2004, by and between Bear Paw Energy, LLC, aDelaware limited liability company ("Seller"), and PRB Transportation, Inc., aNevada corporation ("Purchaser" and, together with Seller, the "Parties"). RECITALS: Seller owns and operates the Gap and Bone Pile gas gathering systems together with the Antelope Valley and South Kitty trunk lines situated in the Powder River Basin of Wyoming as described on Schedule1 hereto (each individually, a"System" and collectively, the"Systems"). Seller desires to sell and Purchaser desires to purchase all of Sellers right, title and interest in and to the Systems, in accordance with and subject to the terms and conditions set forth herein. IN CONSIDERATION OF the above recitals, the benefits to be derived by each party under this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree as follows: ARTICLEI Definitions 1.01 Definitions. (a) The following terms, as used herein, have the following meanings: "Affiliate" means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such other Person. "Governmental Authority" means the United States and any tribal, state, county, city or other political subdivision, agency, court or instrumentality. "Imbalance Payable" means that quantity of gas owed by Seller under service agreements with respect to the Assets, asdefined in Section 2.02 below, asof the Effective Date. "Imbalance Receivable" means that quantity of gas owed to Seller under service agreements with respect to the Assets as of the Effective Date. "Knowledge" means with respect to aPerson, theactual knowledge of that Person and, where such Person is a business entity, means the actual knowledge of each of the supervisory personnel, officers, directors and managers of such entity, in all cases, without need for additional inquiry. "Legal Requirement" means applicable common law and any statute, ordinance, code, law, rule, regulation, order, judgment, decree, requirement or procedure enacted, adopted, promulgated, applied or followed by, or any agreement entered into by, any Governmental Authority in force and effect on the date hereof or on the Closing Date (including, without limitation, any Legal Requirement regarding building, zoning, subdivision, land use or other similar legal requirements). "Lien" means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest or encumbrance in respect of such property or asset. For the purposes of this Agreement, a Person shall be deemed to own subject to a Permitted Lien any property or asset which it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, capital lease or other title retention agreement relating to such property or asset. "Material Adverse Effect" means a material adverse effect exceeding $50,000 in annual value on the condition (financial or otherwise), business, assets or results of operations of the Systems (other than the Excluded Assets). "Ordinary Course of Business" means the ordinary course of the business of Seller with respect to the Systems consistent with Sellers past practice and custom, including as contemplated by System reconfiguration and Related Agreement renegotiation. "Permit" means each license, franchise, permit, certificate, approval or other similar authorization affecting, or relating in any way to the Systems. "Permitted Liens" shall mean any of the following: (i) any Liens or other encumbrances described in Schedule3.03(a); (ii) liens for Taxes not yet due and payable or being contested in good faith (andfor which adequate accruals or reserves have been established by Seller, asapplicable); (iii) inchoate mechanics, materialmens or similar liens arising in the Ordinary Course of Business or being contested in good faith (and for which adequate accruals or reserves have been established by Seller, asapplicable); (iv) any customary zoning law or ordinance or any similar Legal Requirement; (v) any customary right reserved to any Governmental Authority to regulate the affected property; (vi) any Lien (other than Liens securing indebtedness or arising out of the obligation to pay money) which does not and shall not individually or in the aggregate with one or more other Liens interfere with the right or ability to own, use, enjoy or operate the Assets as they are currently operated, or to convey the quality of title agreed to herein to the same (with respect to owned Assets) or materially detract from their value; (vii) preferential rights to purchase and required third-party consents and similar agreements with respect to which waivers or consents are obtained from the appropriate parties on or prior to the Closing Date or the appropriate time period for asserting the right has expired on or prior to the Closing Date without an exercise of the rights; (viii) matters of public record or which are known to Purchaser; and (ix) any Title Defects that Purchaser shall have expressly waived in writing or which are deemed to have been waived by the operation of Section3.03. "Person" means an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a Governmental Authority. "Reasonable Good-Faith Efforts" shall be deemed not to require a Party to undertake extraordinary measures, including without limitation the initiation or prosecution of legal proceedings or the payment of amounts in excess of normal and usual filing fees, and processing fees, if any. (b) Each of the following terms is defined in the Section set forth opposite such term: Term Section Adjusted Purchase Price 3.01 Adjustment Period 3.02(a)(i) Agreement Preamble Assets 2.02 Assumed Obligations 10.02 Background Materials 5.01(e) Breaching Party 12.07(a) Bulk Sales 12.14 Bulk Transfer 12.14 Casualty Event 7.01 Casualty Threshold 7.01 CERCLA 4.01(k) Claims 10.04(b) Closing 8.01 Closing Date 8.01 Criminal Damages 10.03(d) Confidential Information 7.06 Deed 8.05(b)(ii) Effective Date 2.01 Environmental Audit 6.01(a) Environmental Condition 6.01(f) Environmental Legal Requirements 4.01(k) Environmental Permits 4.01(k) Estimated Remediation Costs 6.01(b) Excluded Assets 2.03 Excluded Obligations 10.03 Final Purchase Price 9.02 Final Settlement Date 9.02 Final Settlement Statement 9.02 Fines and DamagesGas Gathering Agreement 10.03(e)8.03(f) General Assignment 8.05(b)(i) Income Tax 11.01 Indemnified Party 10.05 Indemnifying Party 10.05 Independent Accountant 9.02 Non-Assigned AgreementNon-Compliance Items 9.045.01(e) Operations Agreement 8.03(f) Parties Preamble Pipelines 2.02(c) Preliminary Settlement StatementPriority Title Defects 8.05(a)(i)3.03(b) Property Tax 11.01 PropertiesPurchase Price 3.03(a)3.01(a) Purchaser Preamble Purchaser Assumed Environmental ConditionsPurchasers Accountants 6.01(c)3.04 Purchasers Consultant 6.01(a) Real Property 2.02(g) Related Agreements 2.02(f) Related Facilities 2.02(d) Required Consents 4.01(i) Rights-of-Way 2.02(b) Sales Tax 11.01 SellerSellers Financial Information Preamble3.04 Stations 2.02(a) Surface Leases 2.02(b) System Recitals Systems Recitals Tax 11.01 Tax Year 11.01 Taxing Authority 11.01 Title Defect 3.03(a) Title Defects Notice 3.03(a) Variances 3.04 ARTICLEII Purchase and Sale 2.01 Purchase and Sale. Subject to the terms and conditions of this Agreement, at Closing, Seller agrees to sell, convey, transfer, assign and deliver, or cause to be sold, conveyed, transferred, assigned and delivered, free and clear of all Liens created by, through or under Seller, other than Permitted Liens, to Purchaser and Purchaser agrees to purchase, acquire, accept and receive from Seller, effective as of 12:01a.m., Mountain time, August1, 2004 (the "Effective Date"), allof Seller's right, title and interest in, to and under the Assets and Properties comprising the Systems, wherever located, whether real, personal or mixed, tangible or intangible, owned, leased, licensed, held or used principally in the operation of the Systems by Seller, and all assets of the Systems thereafter acquired by Seller for which a Purchase Price Adjustment has been made (as more particularly described in Section 2.02 below, the "Assets"). 2.02 The Assets. As used herein, the term "Assets" shall include all of Sellers right, title and interest in, to, under or derived from the following insofar as they relate to the Systems, including, without limitation: (a) the compressor stations (excluding compressors, as specified in Schedule 2.03, sump tanks and, asspecified in Schedule2.02(a), related equipment) and metering stations including delivery point measurement and measurement-point telemetry equipment (collectively, the "Stations"), described on ExhibitA; (b) the surface leases (and other rights to use the surface) (the "Surface Leases"), and the easements, right-of-way, servitudes and similar instruments (the "Rights-of-Way") described on ExhibitB; (c) the natural gas pipelines and gathering systems comprising the Systems which pass or lie in, on or under the Rights-of-Way or the Surface Leases (collectively, the "Pipelines"), as particularly described on ExhibitC and generally described on the maps attached hereto as ExhibitC-1; (d) to the extent necessary to operate the Systems, the equipment, personal property, fixtures and other improvements (the "Related Facilities"), including without limitation the items described on ExhibitD and (i)all valves, pumps, dehydrators and similar facilities, and (ii)the materials and supply inventory specific to the Related Facilities associated therewith in existence on the Closing Date; (e) the assignable Permits and Environmental Permits described on ExhibitE; (f) the gas gathering agreements, gas services agreements, gathering services agreements and similar agreements and other contracts, commitments, understandings, binding arrangements, unexpired leases of personal property and licenses, whether oral asset forth in Schedule2.02(f) or written, towhich Seller is a party or to which Seller or any of the Assets is subject, and which relate primarily to the operation of the Systems (the "Related Agreements"), including without limitation the items described on ExhibitF; (g) the real property and leases of, and other interests in, real property (other than Surface Leases and Rights of Way) and all buildings, structures, fixtures and improvements thereon and appurtenances thereto (the "Real Property"), described on Exhibits D and G; (h) to the extent relating to the Systems and except as otherwise provided in Section2.03, all existing financial, operating, Tax, environmental, safety, process and instrumentation drawings, relevant maps, operations manuals, as-built drawings for the Systems, files, papers, books and records of Seller in Sellers possession or control, including without limitation deeds, property records, title policies, maps, surveys, permits, certificates, filings with Governmental Authorities related to operation of the Systems, process safety management (PSM) records, legal documents pertaining specifically to Assumed Obligations or the Assets (other than those protected by legal privilege), and records regarding the construction, maintenance and testing of the Assets, together with copies of customer lists (Seller to retain any copies thereof it desires); (i) all of Seller's rights, claims, credits, causes of action or rights of set off against third Persons applicable to post-Effective Date times and relating solely to the Assets, including without limitation unliquidated rights under manufacturers' and vendors warranties relating to the Assets; (j) to the extent owned by Seller, the natural gas located in the Pipelines as of the Effective Date for which an accounting adjustment has been made including Imbalance Payables and Imbalance Receivables; (k) all accounts, notes and other receivables arising on or after the Effective Date relating solely to the Systems for which an accounting adjustment has been made; (l) all prepaid expenses, including but not limited to Property Taxes, leases and rentals attributable to or arising on or after the Effective Date relating to the Systems for which an accounting adjustment has been made; in the case of each of the foregoing, owned, held for use, leased, licensed, or used primarily in the operation of the Systems. 2.03 Excluded Assets. Notwithstanding the provisions of Section2.02, the Assets shall not include the following, which shall be retained by Seller (the "Excluded Assets"): (a)cash and cash equivalents; (b)bonds, letters of credit, surety instruments, and other similar items; (c)any agreement, right, asset or property owned or leased by Seller that is not used or held for use primarily in the operation of the Systems (foravoidance of doubt, all tangible assets or tangible property located at Sellers offices in Denver, Colorado and field offices located in Wyoming shall be Excluded Assets) or is not specified in Schedule2.02(f); (d)allcompressors, sump tanks and, asspecified in Schedule2.02(a), related equipment; (e)allsoftware (other than that used for wellhead, POD or central delivery point metering) and any licenses thereto; (f)account books of original entry, general ledgers, and financial records used in connection with the Systems; provided that Seller shall provide copies of such books, records and ledgers pursuant to Section2.02(h) to the extent not confidential and related to the Systems; (g)allbooks, records, files and other materials to the extent they are or contain confidential or legally privileged information or materials; (h)allvehicles, tools, spare parts not specific to the Systems and all office assets, such as furnishings and equipment; (i)anyproperty or rights owned by a third Person, including water disposal lines and power lines which may lie in the same ditch as the Pipelines; (j) all rights, claims, credits, causes of action or rights of set off against third Persons applicable to periods prior to the Effective Date (including without limitation any claims against Enron; amounts due from producers for pre-Effective Date system reconfiguration and consolidation costs; and Property Tax and other Tax refunds applicable to periods prior to the Effective Date) (k)those items identified on Schedule2.03, and (l) the pipeline from the valve outlet flange at the South Gap/Antelope Valley compressor station connecting to the Black Hills generation facility. ARTICLEIII Purchase Price 3.01 Purchase Price and Manner of Payment; Security. (a)
